Andrews, C. J.
This is an amicable suit brought to the Superior Court in New Haven County, and reserved for the *572advice of this court. By an Act of the General Assembly —Chap. 214, p. 129, Public Acts of 1889—the owners of all bridges across the Housatonic river between the counties of New Haven and Fairfield were authorized to transfer all their right, title, and interest in and to the stock, property and franchises in the said bridges, to the said counties ; the said Act then further provided as follows:—
“ Sec. 4. Upon such transfer being made to said counties, it shall be the duty of said counties to take the charge, management, and control of the said bridges, and to keep, maintain, operate, and control them as free public bridges.
“Sec. 5. The expense of maintaining and repairing said bridges shall be paid in equal proportions by each of said counties, by orders drawn by the county commissioners of said counties upon their respective treasurers, and the county commissioners of said counties, acting as a joint board, shall have the control and management of the said bridges.”
The matter of the present suit concerns Washington bridge, so-called, a bridge across the Housatonic river between the town of Milford in New Haven county and the town of Stratford in Fairfield county. At the time said Act was passed said bridge belonged to a corporation known as the Washington Bridge Company. Thereafter the owners of all the stock of said corporation conveyed it to said counties pursuant to that Act and the said counties became the sole owners of all the rights, title, and interest in the stock and in the property owned by said corporation, and have since that time maintained the said bridge as a free and public one.
In the jmar 1892 it became necessary to erect a new bridge over said river, and the said counties have now erected a new iron bridge near the old bridge, but a few feet north of it, at an expense of $90,000. Said new bridge is several feet higher than the old bridge and the adjoining land, and it is now necessary to purchase land for a new approach for said bridge, and to expend a considerable sum of money in building the approach to said new bridge. The approach *573east from said new bridge will be entirely within the town of Milford.
The claims of the parties are these : The aforesaid counties claim that said approach in said Milford is no part of said bridge, and that the said, counties are not bound to erect or maintain the same ; but that it is the duty of said town of Milford to erect and maintain the said approach.
The said town of Milford claims that said approach or causeway is a part of said bridge, and that it should be built and maintained by the said counties. Counsel for the town of Milford rest their argument mainly on the meaning of the word “ bridge ” as' given in the dictionaries, and in the various decided cases which they have cited. We are not disposed to withhold anything from the force of their argument. But we think there is in this case another consideration which must be controlling. And that the case depends “ not upon any necessary legal meaning to be given in all cases to the word ‘bridge ’ but upon the meaning of that word as it was used in the Act referred to; upon the intention of the legislature as evidenced by all the words used, and not simply by one word.” Phillips v. East Haven, 44 Conn., 31.
The policy of this State has always been to impose upon towns the duty and the burden of building and maintaining all necessary highways and bridges within their respective limits, except where such duty belonged to some particular person. Necessary bridges between towns are to be built and maintained at their equal expense. The statutes now in force—General Statutes, §§ 2666, 2667, are but the continuance of similar ones which have been in existence from the earliest times. This policy has been pursued because it has been supposed to be the most equitable as well as the most convenient method bjr which the expense and care of supporting highways and bridges could be distributed. The same policy made it the duty of the selectmen in each town to supervise the highways and bridges in their towns. The statute of 1889 was, in respect to the bridges across the Housatonic river, between the county of New Haven on the *574one side and the county of Fairfield on the other, a departure from this ancieut policy. It puts the building and maintaining these bridges upon the two counties, and the duty to supervise them upon the county commissioners of the two counties as a joint board. The selectmen of a town have a much more intimate connection with the people of that town than do the county commissioners of a county with the people of that county. The selectmen are elected by the people of their town and are directly responsible to them. The county commissioners are not so elected and have no such responsibility. Long experience has shown that highways and bridges are much better taken care of and at a less expense, where the persons upon whom rests the duty of taking the care are directty accountable to that community which must bear the expense of the care and which is made liable if the proper care is not taken, than in any other way. It cannot be supposed that the legislature, by the Act of 1889, intended to depart from the established policy any further than the words of the statute require. Pro tanto that statute is a repeal of the general statute because it is inconsistent with the general one. Such a repeal is never extended further than the inconsistency compels.
The case shows that “ it is now necessary to purchase land for a new approach to said bridge.” But no authority is given in the Act to the counties, or to the county commissioners, to buy “land.” All that the counties took by the transfer to them, all that they had power to take by the Act, was whatever they took under the term “ bridge.” If that term could be held to include the approach to the old bridge, it certainly could not include the power to acquire other lands for a different approach to another bridge. Nor is any power conferred on them to take land by condemnation for such approach. The approach to a bridge may sometimes be regarded as a part of the bridge itself, and sometimes as a part of the highway leading to the bridge. The circumstances of each case must control. In this case if the approach is regarded as a part of the highway leading to the bridge on the Milford side, there is ample power in that town *575to take the land for that purpose. Taking all the circumstances together we think the legislature intended to confer authority on the counties to take charge only of the bridge structure, excluding the approach.
The Superior Court is advised to render judgment sustaining the claim of the counties.
In this opinion the other judges concurred.